Citation Nr: 0933288	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  05-21 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension for the Veteran's 
surviving spouse based on the need for the regular aid and 
attendance of another person or on account of being 
housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to 
February 1968.  He died in August 1995.  The appellant is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.  


REMAND

In a VA Form 9, Appeal To Board Of Veterans Appeals, which 
was received at the RO in September 2005, the appellant 
indicated a desire to present testimony at a hearing before 
RO personnel at the RO.  A complete and thorough review of 
the claims folder indicates that she has not been accorded 
such a hearing, nor has she withdrawn her request for one.  

A basic principle of veterans' law is that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.700 (2008).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:

1.  Schedule the appellant for a hearing 
before RO personnel at the RO, with 
appropriate notification to her and her 
representative.  

2.  After the hearing is conducted, or if 
the appellant withdraws her hearing 
request or fails to report for the 
scheduled hearing, readjudicate the claim 
for special monthly pension for the 
Veteran's surviving spouse based on the 
need for the regular aid and attendance 
of another person or on account of being 
housebound.  If the benefit sought on 
appeal is not granted, then issue a 
supplemental statement of the case and 
provide the appellant an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


